UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4414


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINSHAWN L. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:10-cr-00168-REP-1)


Submitted:   September 28, 2011           Decided:   October 14, 2011


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Paul G. Gill,
Assistant Federal Public Defender, Richmond, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Michael A.
Jagels, Special Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quinshawn         L.   Williams    was    convicted     following       his

conditional guilty plea to possession of a firearm by a felon,

in   violation    of    18     U.S.C.    § 922(g)(1)    (2006).      Williams       was

sentenced to a total of thirty-six months of imprisonment.                           On

appeal,    Williams      contends       that   the    district    court     erred    in

denying his motion to suppress evidence and statements based on

a    violation   of     the    Fourth    Amendment.       He     asserts    that    the

officer        lacked         reasonable       articulable        suspicion         and

impermissibly relied on race alone to justify an investigatory

stop.    Finding no error, we affirm.

            We    review       factual    findings    underlying     the    district

court’s denial of a motion to suppress for clear error and its

legal conclusions de novo.                United States v. Blake, 571 F.3d
331, 338 (4th Cir. 2009), cert. denied, 130 S. Ct. 1104 (2010).

We    accord     particular        deference     to     the      district    court’s

credibility determinations.              United States v. Abu Ali, 528 F.3d
210, 232 (4th Cir. 2008).               When the district court has denied a

motion to suppress, we construe the evidence in the light most

favorable to the Government.               United States v. Black, 525 F.3d
359, 364 (4th Cir. 2008).

            Consistent with the Fourth Amendment, an officer may

conduct a brief investigatory stop when there is reasonable



                                           2
suspicion based on articulable facts that criminal activity is

afoot.       Illinois v. Wardlow, 528 U.S. 119, 123 (2000).                         Whether

there is reasonable suspicion to justify the stop depends on the

totality of the circumstances, including the information known

to the officers and any reasonable inferences to be drawn at the

time of the stop.                United States v. Sokolow, 490 U.S. 1, 8

(1989).       Reasonable suspicion may exist even if each individual

factor alone is susceptible of innocent explanation.                             Black, 525
F.3d    at    365.         The   reasonable     suspicion         determination       is   a

“commonsensical proposition,” and deference should be accorded

to    police    officers’        determinations     based         on     their    practical

experience.          United States v. Foreman, 369 F.3d 776, 782 (4th

Cir. 2004).

               Our review of the record, construed in the light most

favorable      to    the    Government,     leads      us    to    conclude       that   the

district court’s conclusion that reasonable suspicion justified

the stop of Williams is sound and that the investigative stop

was    not     impermissibly        based     solely    on        race    nor     Williams’

presence in a high crime area.                The district court thus properly

denied Williams’ motion to suppress.

               Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials



                                            3
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    4